Aron Steuer, J.
Petitioners are employees of the Department of Marine and Aviation. They have been prevented from taking a promotional examination for Assistant Captain open to members of the department. The reason they have been prevented was because they could not meet a requirement of the Civil Service Commission that candidates for the promotional examination present a license as first-class pilot of certain vessels “ on New York Bay and Harbor to Yonkers, East River to Stepping Stones and Staten Island Sound ’ ’. Petitioners have licenses but only from the Narrows and the Battery and return, Various forms of relief are asked.
*429It is claimed that the requirement in excess of that possessed by the petitioners is arbitrary in that Assistant Captains, the position in question, are assigned only to ferryboats of 2,500 tons, and ferries of this size do not operate in the waters specified. It is further claimed that in order to obtain the Coast Guard license a pilot must have made 12 round trips in the waters in question, 4 within the last year. It is claimed that it is very difficult as a practical matter to obtain permission from vessels plying in these waters to make the trips under circumstances that will qualify an applicant. For these reasons it is claimed that the action of the commission is capricious and arbitrary.
On neither score do petitioners make out a satisfactory case. The requirement is one of long standing. A sufficient practical basis for its inclusion has been shown. It is not for the court to fix the requirements nor to disturb those fixed without a clear showing that they are unreasonable. The difficulty of making the trips is likewise not established in view of the fact that many others in the same service and with the same opportunities were able to qualify.
The motion is denied.